DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,959,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-5 of the current application and the invention of claims 1-30 of the patent lies in the fact that the invention of claims 1-30 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-30 of the patent is in effect a "species" of the "generic" invention of claims 1-5 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-5 are anticipated by claims 1-30, claims 1-5 are not patentably distinct from claims 1-30.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Paz (U.S. Publication 2010/0190129).
Paz discloses a device comprising an outer housing including a housing (10) having a distal end and a proximal end forming a handle, an operative portion/suction device (11, 15, and 20) extending from the outer housing, an illumination assembly at least partially enclosed by the outer housing including at least one direct light source (16L) for providing illumination to a target area external to the outer housing without the operative portion/suction tube, wherein the at least one direct light source is positioned adjacent the distal end of the outer housing and at least one lens (58) for refracting light from one or more direct light sources toward a target area external the outer housing (all materials refract passing light to some extent), wherein the at least one lens is sealingly coupled to the distal end of the housing and includes a cutout that extends at least partially around the operative portion/suction tube (see paragraphs 62-63 and 66) wherein an interface between the lens and the suction tube includes a sealing interface, such as an O-ring/gasket, and a heat sinking assembly (see paragraphs 55-61) thermally coupled with the at least one direct light source configured to conduct heat away from the at least one direct light source towards the handle (element 16 has a length from a distal end of the housing towards the proximal end of the housing capable of transferring heat from the light sources towards the proximal end of the housing), wherein the heat sinking assembly includes at least one heat sinking plate member (16) with at least one recess positioned within the outer housing and adjacent a wall of the outer housing to minimize heat transfer from the at least one heat sinking plate member to the operative portion/suction tube, such as a through opening, formed there capable of receiving and self-aligning a corresponding direct light source (the shape and size of the recess aligns the light source as the light source is placed within the recess), wherein the portion of the heat sink has a thickness less than or equal to the thickness of the direct light source (the thickness of the area around the recess would be less than the thickness of the light source in order to prevent the heat sink from blocking portions of the light emitted by the light source), wherein the lights source includes a light emitting surface, an opposing surface (the bottom of the LED), and side surface (the housing of the LED extending between the light emitting surface and the bottom surface of the LED) and the recess surrounds the side surfaces to absorb heat from the light source. Regarding claim 13, the device of Paz appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Paz (U.S. Publication 2010/0190129) in view of Teng (U.S. Publication 2010/0097794).
	Paz discloses a device comprising an outer housing including a housing (10), an operative portion (11, 15, and 20) extending from the outer housing, and an illumination assembly comprising a first direct light source (first element 16C) oriented to emit light in a first direction and a second direct light source (second element 16C) oriented to emit light in a second direction (the lights are oriented with a corresponding lens (16L) on opposite sides of the operative portion and a reflector (16M) to direct the light away from each of the light sources along a longitudinal axis of the device on each side of the operative portion), and at least one reflector (16M) configured to reflect light from the at least one direct light source toward a target area external to the outer housing, wherein the at least one direct light source is positioned so as to maintain an air gap between the operative portion and the at least one direct light source (see Figure 6). Paz discloses the invention as claimed except for the direct light sources of the illumination assembly emitting light radially away from the operative portion to the at least one or more optical elements, i.e. reflector. Paz discloses the device as discussed above comprising an outer housing an and an illumination assembly including a plurality of direct light sources that emit light radially towards an operative portion/central element and heat sink members, such as integrated heat sinks on the LEDs on an external heat sink 16 that includes each light sources mounted on or inserted within a recess of the heat sink (page 4 paragraph 57), such that a plurality of optical element direct the light toward a target area of the operative portion in order to provide substantially shadowless illumination of a target area. Teng teaches a device comprising an illumination assembly (example see Figure 1A and 1B) including a plurality of direct light sources (circumferentially positioned LEDs) position adjacent a central element, a heat sinking member (heat pipe) that extends proximally from the light sources, and one or more optical elements, such as a concave reflector (11), and a lens (13), wherein each of the light sources are positioned within the concavity of the reflector and emit light radially away from the central element and the optical elements direct the light towards a target area distal the light sources in order to provide substantially shadowless illumination of a target area (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Paz wherein the illumination assembly includes a plurality of light sources circumferentially positioned adjacent a central element/operative portion and concave reflectors/optical elements, wherein the lights sources are positioned within the concavity of the reflectors such that they emit light radially away from the central element/operative portion to the optical elements that direct the light toward a target area of a distal portion of the central element/operative portion in view of Teng in order to provide substantially shadowless illumination of a target area. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Paz (U.S. Publication 2010/0190129) in view of Teng (U.S. Publication 2010/0097794) further in view of Coleman (U.S. Patent 4,551,129).
The device of Paz as modified by Teng discloses the invention as claimed except for the optical elements further including at least one lens for refracting light from the reflector toward a target area. Coleman teaches a device comprising an outer housing and an illumination assembly, wherein the device further comprises at least one lens (9c) for refracting light to a target area in order to provide a desired light pattern at a target area (column 5 lines 37-40). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Paz as modified by Teng wherein the optical elements further include a lens for refracting light to the target area in order to provide a desired light patter at a target area. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  the first interpretation of Paz (U.S. Publication 2010/0190129) in view of Teng (U.S. Publication 2010/0097794).
Paz discloses the invention as claimed except for the direct light sources of the illumination assembly emitting light radially away from the operative portion to the at least one or more optical elements, i.e. reflector. Paz discloses the device as discussed above comprising an outer housing an and an illumination assembly including a plurality of direct light sources that emit light radially towards an operative portion/central element and heat sink members, such as integrated heat sinks on the LEDs on an external heat sink 16 that includes each light sources mounted on or inserted within a recess of the heat sink (page 4 paragraph 57), such that a plurality of optical element direct the light toward a target area of the operative portion in order to provide substantially shadowless illumination of a target area. Teng teaches a device comprising an illumination assembly (example see Figure 1A and 1B) including a plurality of direct light sources (circumferentially positioned LEDs) position adjacent a central element, a heat sinking member (heat pipe) that extends proximally from the light sources, and one or more optical elements, such as a concave reflector (11), and a lens (13), wherein each of the light sources are positioned within the concavity of the reflector and emit light radially away from the central element and the optical elements direct the light towards a target area distal the light sources in order to provide substantially shadowless illumination of a target area (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Paz wherein the illumination assembly includes a plurality of light sources circumferentially positioned adjacent a central element/operative portion and concave reflectors/optical elements, wherein the lights sources are positioned within the concavity of the reflectors such that they emit light radially away from the central element/operative portion to the optical elements that direct the light toward a target area of a distal portion of the central element/operative portion in view of Teng in order to provide substantially shadowless illumination of a target area.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  the first interpretation of Paz (U.S. Publication 2010/0190129) in view of Coleman (U.S. Patent 4,551,129).
Paz discloses the invention as claimed except for the at least one lens being plano-covex. Coleman teaches a device comprising an outer housing and an illumination assembly, wherein the device further comprises at least one lens (9c; Figure 6) having a plano-convex shape for refracting light to a target area in order to provide a desired light pattern at a target area (column 5 lines 37-40). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Paz as modified by Teng wherein the lens is plano-convex in order to provide a desired light pattern at a target area.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775